DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 10 and 21 are objected to because of the following informalities:  
Claim 2, line 3, “pickup bed” should be changed to --truck bed-- for consistency purposes.
Claim 3, line 2, “configured position” should be changed to --configured to position--.
Applicant is advised that should claim 7 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 21, line 3, “pickup bed” should be changed to --truck bed-- for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 20 recites “the cover and frame being configured to cast at least a majority of shade from vertical light rearwardly of the truck bed”.  However, the states that the shade being cast is by “vertical sunlight”.  As such, this limitation is broader as it now includes other light that is not sunlight and was not disclosed by the specification as originally filed.  Therefore, this limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, 11, 12, 14, 15, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “each first leg being configured to overlie a truck rail in the second stowed position” in lines 5-6 and “each second leg being configured to overlie a truck rail in the second stowed position” in lines 12-13.  In both instances, it is unclear if “a truck rail” is one of the “rails” previously recited (line 2 of claim 1) or another separate rail.  For examination purposes, they are assumed to be one of the rails previously recited in claim 1.  Clarification is required.
Claim 9 recites “each leg being configured to overlie a truck rail in the second stowed position” in lines 13-14.  It is unclear if “a truck rail” is one of the “rails” previously recited (line 2) or another separate rail.  For examination purposes, it is assumed to be one of the rails previously recited in line 2.  Clarification is required.
Claim 23 recites “each second leg being configured to overlie a truck rail in the second stowed position” in lines 12-13.  It is unclear if “a truck rail” is one of the “rails” previously recited (line 2 of claim 16 or line 5 of claim 23) or another separate rail.  For examination purposes, it is assumed to be one of the rails previously recited in claim 16.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (US-9,506,269 B2).
Claim 1: Armstrong et al. discloses an awning (10a) for a truck (82) having a truck bed (80) bounded by rails (94) and a tailgate movable between an upright closed position and a horizontal open position (as seen in FIG. 9), comprising: a frame (comprised of 100a-100c) and a mount (84a, 84b), the frame and mount being configured to pivotally attach the frame to the truck rails for movement from a first inclined position (seen in FIG. 9) extending from the truck rails past the open tailgate and a second stowed position (seen by dashed lines in FIG. 11); and a cover (110) mounted on the frame, the frame and cover being configured, in the first inclined position, to partly overlie the pickup bed and partly extend rearwardly of the pickup bed (as seen in FIG. 9).
Claims 7 and 10: Armstrong et al. discloses the truck as including stake pockets (88) in the rails and the mount being configured to be installed in the stake pockets (via 86).

Claim(s) 1, 16, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thacker (US-7,481,480).

Claim 16: Thacker discloses awning for a truck having a truck bed (10) bounded by a tailgate (41D, seen in FIG. 4), movable between a vertical closed position and an open position and rails (41C, 41D, seen in FIG. 4) having upright sides and a top, comprising: a frame (comprised of 12/16/21) and a mount (piece that provides 13 and 17), the frame and mount being configured to pivotally attach the frame to the truck rails for movement about an axis (13) from a first inclined position (seen in FIG. 1) extending from the truck rails past the open tailgate (if the tailgate was open, 21 would extend past it) and a second stowed position (seen in FIG. 3), the mount including a fixture (tab to which the bottom of 12 connects) providing the axis (FIG. 1), the fixture being config5ured to position the axis above the top of the rails (as seen in FIG. 1), the frame including pivoted arms overlying the truck rails in the second stowed position (as evidenced by FIG. 2); and a cover (11) mounted on the frame, the cover and frame 
Claim 18: Thacker discloses the cover and frame as being configured to position the cover asymmetrically of the axis toward the tailgate (as seen in FIG. 1, the cover is almost completely to one side of axis 13, the side closer to the tailgate).
Claim 21: Thacker discloses the frame and cover as being configured, in the first inclined position, to partly overlie the pickup bed, partly overlie the open tailgate and partly extend rearwardly of the open tailgate (if the tailgate was open, 21 would extend past it as evidenced by FIG. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US-9,506,269 B2) alone.
Armstrong et al. teaches bodily flexible straps (126) connecting the frame to the truck; however they are connected to the tailgate, not the truck rails.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Armstrong et al. to include bodily flexible struts between the truck rails and the .

Claims 2, 9, 12, 15, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (US-7,481,480) alone.
Claims 2 and 20: While it appears in FIGS. 1-3 of Thacker that about 50% of the cover is positioned rearwardly of the pickup bed, Thacker does not explicitly disclose the dimensions of the cover relative to the dimensions of the truck/bed.  As such, Thacker does not teach the cover being positioned at least 60% rearwardly of the truck bed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thacker to have at least 60% of the cover extending rearwardly of the truck bed as this is minor lengthening of the amount of shade already taught by Thacker that would increase the amount of useable shade behind the truck. 
Claim 9: Thacker teaches an awning for a truck having a truck bed (10/40) bounded by a tailgate (41B) and rails (41C, 41D), comprising: a frame (comprised of 12/16/21) and a mount (piece that provides 13 and 17), the frame and mount being configured to pivotally attach the frame to the truck rails for movement about an axis (13) from a first inclined position (seen in FIG. 1) extending from the truck rails past the open tailgate (if the tailgate was open, 21 would extend past it) and a second stowed position (seen in FIG. 3); and a cover (11) mounted on the frame, the cover and frame as being configured to position the cover asymmetrically of the axis toward the tailgate (as seen in FIG. 1, the cover is almost completely to one side of axis 13, the side closer 
While in FIG. 4, Thacker teaches a frame including a U-shaped rigid support (as seen in FIG. 4) being configured to support a cover (42), the U-shaped support having a pair of legs (44A, 44B) and a crosspiece (near 43A) connecting the pair of legs, it is does not appear that the embodiment of FIG.1 has a similar U-shaped frame.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of FIG. 1, to include a U-shaped rigid support, such as that shown in FIG. 4 as an alternate frame structure that would provide the same results/function.
Claim 12: Thacker discloses the mount as including a fixture (tab to which the bottom of 12 connects) providing the axis, the mount being configured to position the axis above a top of the rails (as seen in FIGS. 1 and 2).
Claim 15: Thacker discloses struts (20) connecting the truck rails and the frame in the first inclined position of the frame (FIG. 1).
Claim 21: Thacker discloses the frame and cover as being configured, in the first inclined position, to partly overlie the pickup bed, partly overlie the open tailgate (if the tailgate was open, 21 would extend past it) and partly extend rearwardly of the open tailgate (as evidenced by FIG. 1).

Claims 7, 10, 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (US-7,481,480) as applied to claims 1, 9 and 16 above, and further in view of Armstrong et al. (US-9,506,269 B2).

Claim 19: Thacker teaches struts (20) connecting the truck rails and the frame in the first inclined position of the frame (FIG. 1), but lacks the struts being flexible.  Armstrong et al. teaches bodily flexible straps (126) connecting a frame (100a-100c) to a truck (82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thacker to include flexible struts, such as those taught by Armstrong et al., as an alternative to rigid struts that would provide the same result/function.     
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636